Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 11/12/2021. 
The following is the status of claims: claims 1, 3, 4, 8, 12, 17 and 18 have been amended. 
Thus, claims 1-23 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 11/12/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-23 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 12, and 18, the claimed features in
independent claim 1 (and substantially similar independent claim 12 and claim 18):

“detecting a file system event;

selecting, from an action list, an action to perform corresponding to the file
system event;


performance measurement in the computing system resulting from performing the selected action;

training a machine learning module to increase a likelihood of selecting the selected action corresponding to the file system event when the outcome satisfies the outcome
threshold; and

training the machine learning module to decrease a likelihood of selecting the selected action corresponding to the file system event when the outcome does not satisfy the
outcome threshold”;


in conjunction with other elements of the independent claims are not suggested, anticipated or  found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Bedadala et al., US Pub. No. 2019/0250839, teaches an information management system is provided herein that uses machine learning (ML) to predict what data to store in a secondary storage device and/or when to perform the storage. For example, a client computing device can be initially configured to store data in a secondary storage device according to one or more storage policies. A media agent in the information management system can monitor data usage on the client computing device, using the data usage data to train a data storage ML model. The data storage ML model may be trained such that the model predicts what data to store in a 

however, the above cited prior art does not teach or fairly suggest each and
every of the above limitations.


In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 3/15/2019, with particular attention to paragraphs 0029-0032; and the examiner also found figures 2 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 









CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/12/2022